 
 
I 
111th CONGRESS 2d Session 
H. R. 5232 
IN THE HOUSE OF REPRESENTATIVES 
 
May 6, 2010 
Mr. Kratovil introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 18, United States Code, to permit a court to sentence an offender who is determined to be sexually dangerous to a term of special confinement for the prevention of sexual predation, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Sex Crime Re-Entry EvaluatioN (SCREEN) Act of 2010. 
2.Sentence of special confinement for the prevention of sexual predation authorizedSection 3551(b) of title 18, United States Code, is amended as follows: 
(1)in paragraph (2) by striking or; 
(2)in paragraph (3) by striking the period at the end and inserting ; or; 
(3)inserting after paragraph (3) the following: 
 
(4)in the case of certain offenses, a term of special confinement for the prevention of sexual predation as authorized by subchapter E.; and 
(4)adding after in addition to any other sentence. the following: A sentence to a term of special confinement for the prevention of sexual predation may be imposed in addition to a sentence to a term of imprisonment.. 
3.Sentence of special confinement for the prevention of sexual predationChapter 227 of title 18, United States Code, is amended by adding at the end the following: 
 
ESpecial confinement for the prevention of sexual predation 
 
3587a. Sentence of special confinement for the prevention of sexual predation. 
3587b. Effect of finality of judgment. 
3587c. Right to hearing. 
3587d. Hearings to determine status as a sexually dangerous person. 
3587e. Commencement of sentence. 
3587f. Definitions. 
3587g. Implementation of a sentence of special confinement for the prevention of sexual predation.  
3587a.Sentence of special confinement for the prevention of sexual predation 
(a)In generalThe court may sentence to a term of special confinement for the prevention of sexual predation a defendant who— 
(1)has been found guilty of a qualifying offense; and 
(2)has been sentenced to a term of imprisonment for that qualifying offense.  
(b)Qualifying OffensesFor purposes of this section, a qualifying offense is any of the following: 
(1)An offense under section 2241. 
(2)An offense under section 2242. 
(3)An offense under section 2245. 
(4)An offense under section 2251(e). 
(c)Authorized termsThe authorized term of special confinement for the prevention of sexual predation is for the duration of the defendant’s life. 
3587b.Effect of finality of judgmentNotwithstanding the fact that a sentence to a term of special confinement for the prevention of sexual predation can subsequently be— 
(1)corrected under rule 35 of the Federal Rules of Criminal Procedure and section 3742; or 
(2)appealed and modified under section 3742; a judgment of conviction that includes such a sentence constitutes a final judgment for all other purposes. 
3587c.Right to hearingThe defendant shall have the right to a hearing to determine whether the defendant is a sexually dangerous person. That hearing shall be conducted not earlier than 180 days before the scheduled release of the defendant from the custody of the Bureau of Prisons after the term of imprisonment. 
3587d.Hearings to determine status as a sexually dangerous person 
(a)In generalAny hearing to determine whether a person sentenced to a term of special confinement for the prevention of sexual predation is a sexually dangerous person for purposes of this subchapter or subchapter D of chapter 229 shall be conducted as provided under this section. 
(b)DispositionIf the person establishes by clear and convincing evidence that the person is not a sexually dangerous person, the court shall set aside or terminate a sentence to a term of special confinement for the prevention of sexual predation and order the release of the person as soon as possible after the date that the person is released from the custody of the Bureau of Prisones after a term of imprisonment. 
(c)Examination and reportIn conducting a hearing under this section, the court shall order an examination of the defendant by a licensed psychologist or psychiatrist to determine whether the person is a sexually dangerous person and a report on the results of that examination.  
(d)Rights of person 
(1)Except as provided in paragraph (2), a hearing under this section shall be conducted in same manner as a hearing under section 4247(d). 
(2)The person shall have the right to have the issue of whether that person is a sexually dangerous person determined by a jury impanelled pursuant to chapter 121 of title 28, United States Code.  
(e)Role of the GovernmentIn a hearing under this section, the attorney for the Government may present evidence, subpoena witnesses, and confront and cross-examine witnesses. 
3587e.Commencement of sentenceA sentence to a term of special confinement for the prevention of sexual predation commences on the date that the defendant is released from the custody of the Bureau of Prisons after a term of imprisonment. 
3587f.Definitions 
(a)In generalExcept as otherwise provided in this subchapter, terms used in this subchapter have the meanings given such terms in section 4247. 
(b)Sexually dangerous personFor purposes of this subchapter, the term sexually dangerous person means an individual who has been convicted of a sexual offense that includes violent conduct as an element of the offense, and who suffers from a mental, behavioral, or emotional disorder affecting the emotional or volitional capacity which predisposes that individual toward engaging in violent sexual acts to a degree constituting such individual a menace to the health and safety of others. 
3587g.Implementation of a sentence of special confinement for the prevention of sexual predationThe implementation of a sentence of special confinement for the prevention of sexual predation is governed by the provisions of subchapter D of chapter 229.. 
4.Postsentence AdministrationChapter 229 of title 18, United States Code, is amended by adding at the end the following: 
 
DSpecial confinement for the prevention of sexual predation 
 
3631. Special confinement for the prevention of sexual predation. 
3632. Annual hearings. 
3633. Definitions.  
3631.Special confinement for the prevention of sexual predation 
(a)In generalA person who has been sentenced to a term of special confinement for the prevention of sexual predation pursuant to the provisions of subchapter E of chapter 227 shall be treated as provided under subsection (b). The person shall be committed to the custody of the Attorney General until— 
(1)the expiration of the term imposed; 
(2)the earlier release of the person pursuant to a hearing under section 3587d; or 
(3)the transfer of that person to the custody of a State pursuant to subsection (c). 
(b)Placement in a suitable facilityIf no State assumes custody and responsibility of the defendant under subsection (c), the Attorney General shall place the defendant in a suitable facility for treatment.  
(c)State CustodyIf the State in which the person was domiciled or tried will assume custody of the person and responsibility for carrying out the sentence of special confinement for the prevention of sexual predation in a manner consistent with the conditions described in section 3632, the Attorney General shall commit the defendant to the custody of that State. The Attorney General shall make every reasonable effort to cause that State to assume such custody and responsibility.  
3632.Annual hearings 
(a)Commenced by confined personThe confined person has the right to not more than one hearing under section 3587d to determine whether the confined person is a sexually dangerous person for each year that person is confined. 
(b)Commenced by supervisor certificationNot more than once each year, the supervisor of the facility in which the confined person is confined may commence a hearing under section 3587d to determine whether the confined person is a sexually dangerous person by filing with the court a certificate stating that the supervisor believes that person is not a sexually dangerous person. 
3633.DefinitionsTerms used in this subchapter have the same meanings as terms under subchapter E of chapter 227. . 
5.Sentence of special confinement for the prevention of sexual predation imposed for certain offenses 
(a)Aggravated sexual abuseSection 2241 of title 18, United States Code, is amended by adding at the end the following: 
 
(e)Additional punishmentWhoever commits an offense under this section and is sentenced to a term of imprisonment shall, in addition, be punished by special confinement for the prevention of sexual predation for life.. 
(b)Sexual abuseSection 2242 of title 18, United States Code, is amended by adding at the end the following: Whoever commits an offense under this section and is sentenced to a term of imprisonment shall, in addition, be punished by special confinement for the prevention of sexual predation for life..  
(c)Offenses resulting in deathSection 2245(a) of title 18, United States Code, is amended by adding at the end the following: Whoever commits an offense under this section and is sentenced to a term of imprisonment shall, in addition, be punished by special confinement for the prevention of sexual predation for life.. 
(d)Sexual exploitation of childrenSection 2251(e) of title 18, United States Code, is amended by adding at the end the following: Whoever commits an offense under this section and is sentenced to a term of imprisonment shall, in addition, be punished by special confinement for the prevention of sexual predation for life.. 
 
